DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bole (US 2006/0060401 A1) hereinafter Bole.
Claim 1:
Bole discloses a cooling air flap device for a motor vehicle, the cooling air flap device having a cooling air opening through which cooling air can flow [Para. 0049], the cooling air flap device comprising: a cooling air flap, which is arranged in or on the cooling air opening so as to be adjustable in order to change an opening cross section of the cooling air opening through which the cooling air can flow [Para. 0049]; a sensor configured to sense surroundings in a region of the cooling air flap device (Fig. 6c, Item 162), the sensor being secured to the cooling air flap so that the sensor is adjustable together with the cooling air flap (Para. 0054).
Claim 2:
Bole, as shown in the rejection above, discloses all the limitations of claim 1.
Bole also discloses comprising: an actuator configured to adjust the cooling air flap, the actuator being mechanically coupled to the cooling air flap (Fig. 2, Item 120); a controller configured to actuate the actuator, the controller being electrically coupled to the actuator and having an electrical interface configured to receive cooling air requirement signals (Item 165), which are correlated with a cooling air requirement of the motor vehicle, and surroundings sensing requirement signals, which are correlated with a surroundings sensing requirement of the motor vehicle (Para. 0054, towing impacts load which impacts heat generation and cooling requirement), wherein the controller is configured or programmed in such a way: that based on determining that there is no surroundings detection requirement, the controller actuates the actuator as a function of the cooling air requirement in order to adjust the respective cooling air flap in order to change the opening cross section of the cooling air opening through which there can be a flow, and that based upon determining that there is a surroundings sensing requirement, the controller actuates the actuator independently of the cooling air requirement in order to adjust the respective cooling air flap into a predetermined sensor flap position in which the sensor is capable of sensing the surroundings assigned to it, in the region of the cooling air flap device (Para. 0054-0056).
Claim 3:
Bole, as shown in the rejection above, discloses all the limitations of claim 2.
Bole also discloses wherein the sensor flap position of the cooling air flap is an open position of the respective cooling air flap in which the opening cross section of the cooling air opening is at least partially opened (Fig. 6c, Item 162).
Claim 4:
Bole, as shown in the rejection above, discloses all the limitations of claim 1.
Bole also discloses wherein the cooling air flap has a flap outer side, facing the surroundings, and a flap inner side, facing away from the surroundings, and wherein the sensor is arranged on the flap inner side, engages in a flap passage opening, and ends at the flap outer side (Fig. 6c, Items 116, 162).
Claim 10:
Bole, as shown in the rejection above, discloses all the limitations of claim 1.
Bole also discloses wherein the cooling air flap device is arranged on the bodywork (Fig. 6a, Item 131).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bole is the closest prior art of record and discloses a sensor to determine if a trailer is attached to a vehicle. However, Bole does not anticipate or render obvious the limitations in claims 5, 7, or 9. Claims 6 and 8 are indicated as allowable because they depend on a claim indicated as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747